11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Donald McKinley,                             * From the 161st District
                                               Court of Ector County,
                                               Trial Court No. B-41,729.

Vs. No. 11-14-00170-CR                       * July 17, 2014

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.